DETAILED ACTION
Status of Claims
This action is in reply to the submission filed on 4/23/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to claims 1, 2, 6, 7, 9, 10, 14, 15, 17 and 18 are acknowledged.
Claims 1-7, 9-15 and 17-20 are currently pending and have been examined under the effective filing date of 12/6/2017.
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/23/2021 has been entered.
Response to Arguments
Applicant’s remarks from 4/23/2021 have been considered but not found persuasive.
While Applicant’s amendments to the claims are welcome, they mostly constitute minor grammatical changes and mostly consist of clarifications to the scope of the invention without majorly expanding or narrowing the scope.  The Examiner has updated the prior art and 101 rejections with relevant citations and pertinent analysis.  No additional prior art was used in these rejections.
Regarding page 13, Examiner points out that while the benefits of using a computer to perform an abstract idea are numerous, MPEP 2106.05 states that merely using a computer as a tool to perform an abstract idea does not constitute a practical application or significantly more than, and Examiner does not find any evidence to the contrary in the claims.  Examiner has updated the 101 analysis to clarify the abstract limitations from the structural limitations of a computer and its corresponding hardware.  Receiving data, identifying products to be recounted based on that data, generating inventory rules for recounts, receiving recount amounts, generating a finalized inventory, and modifying inventory rules periodically are abstract limitations that fall within the scope of inventory management, which is a fundamental economic practice.
Regarding page 16 of Applicant’s remarks, Examiner respectfully submits, that while albeit slower than a computer, these limitations identifying as being abstract in Step 2A Prong 1 can be performed in the human mind, and more easily on pen and paper.  In response to page 17, Examiner respectfully submits that the 
Regarding page 26, Examiner submits that Trivelpiece discloses using iterative machine learning to determine inventory fluctuations over time and identifying which items should be monitored more closely.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Gala with the known technique of machine learning in Trivelpiece because applying the known technique would have yielded predictable results and resulted in an improved system by allowing a more enhanced and focused data prediction system.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 7, 9, 15 and 17 are rejected under 35 U.S.C. 101 because, Step 1: while the claimed invention falls under statutory categories of processes and/or machines, Step 2A Prong 1: the claims recite a method and/or system for each store of a plurality of stores, receiving a store type and historical inventory data, wherein the historical inventory data for each store includes, for each product of products, a corresponding historical inventory amount
receiving product data comprising for the each product of the products available to be sold in the first store: 
a product type; 
at least one product location within the first store; and 
at least one fixture type for the at least one product location; while an inventory of the first store is being conducted
receiving a current inventory count for each product of the products available to be sold within the first store; 
identifying a subset of the products to be recounted based on comparing the current inventory count for each product of the plurality of products to: 
the historical inventory amount for the each product for each store of the plurality of stores, or
the historical inventory amount for the each product corresponding to the first store; and  
inventory rules defined based on the product type, the store type of the first store, the at least one product location, and the at least one fixture type corresponding to the each product, wherein the inventory rules are used to yield re-count tasks; 
receiving, re-count inventory amounts for the subset of the products;
generating a finalized inventory based on the current inventory count for each of the products sold within the first store and the re-count inventory amounts for the subset of the products; and 
modifying the inventory rules based at least in part on the current inventory counts and the re-count inventory amounts, where the modified inventory rules comprise a set of rules to determine whether to initialize a re-count of a future product sold within the first store at a future time
estimating risk on inventory error; and 
in real-time as the re-count inventory amounts are received, updating the risk of inventory error based on the re-count inventory amounts;
 are directed to the abstract idea of organizing human activity in the form of fundamental economic principles or practices (including hedging, insurance, mitigating risk), without significantly more.  The act of managing inventory is a fundamental economic practice.  Further, these limitations can be performed in the 
Step 2A Prong 2: The judicial exception is not integrated into a practical application because the claims as a whole, looking at the additional elements of a Server, a store system, associate device corresponding to the first store, a processor of the server, a manager device, one or more alternative associate devices, iterative machine learning; transmitting, from the server and to a manager device associated with the first store: the subset of the products to be recounted; and for each product of the subset of the products, store specific instructions, wherein the store specific instructions are generated based on the product type, the at least one product location, and the at least one fixture type corresponding to the each product, where the subset of the products to be recounted and their corresponding store specific instructions are transmitted from the manager device to one or more alternative associate device upon the manager device assigning the subset of the products to be recounted to the corresponding one or more alternate associate devices; and a processor; a computer-readable storage device having instructions stored, a computing device, individually and in combination, merely use a computer as a tool to perform the abstract idea (see MPEP 2106.05f.)  Simply using a generic computer device and/or computing technologies to perform an abstract idea does not constitute a practical application.  
Step 2B: Said claims recite additional elements as listed above which are not sufficient to amount to significantly more than the judicial exception for similar reasons as stated above. They merely use a computer as a tool to perform the abstract idea. Further, the claim element of using machine learning generally link the use of the judicial exception to a particular technological environment/field of use. (MPEP 2106.05(h).) Therefore, the claims are not patent eligible.
Claims 2-6, 10-14 and 18-20 are rejected under 35 U.S.C. 101.  These claims are directed to limitations that serve to limit the modifying steps. These limitations are directed to the abstract idea of organizing human activity in the form of sales activities and behaviors, without significantly more.  They describe wherein a re-count of a product can be initiated based at least one of:3Response to Final Office Action dated: December 23, 2020 a difference between the current inventory count and the historical inventory amount for the each product for each store of the plurality of stores exceeding a first pre-defined threshold; and a difference between the current inventory count and the historical inventory amount for the each product at the first store exceeding a second pre-defined threshold; wherein the first pre-defined threshold and the second predefined threshold are based on a value of inventoried product available; wherein the at least one fixture type comprises one of a stackbase, an endcap, a sidecounter; and wherein the at least one product location comprises one of an aisle number, a department area, and a room type; wherein the store specific instructions comprise multi- modal instructions, wherein the multi-modal instructions comprise at least two of: images, text, and video; wherein the type of store type is one of a plurality of types of stores, each type of store having defined predefined departments associated with product locations, but introduce neither a new abstract idea nor additional limitations that are a practical application/significantly more than an abstract idea. The additional elements, while adding benefit to the invention, are merely add-ons and therefore constitute nothing more than descriptive language to the core limitations. They provide descriptive details that offer helpful context, but have no impact on statutory subject matter eligibility and introduce no new abstract idea. Therefore, the claims are not patent eligible.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 7, 9, 13,  15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gala (Patent No. US 8,965,796 B1) in view of Trivelpiece et al. (Pub. No. US 2019/0080277 A1.)
Regarding Claim 1, Gala discloses a method comprising: 
for each store of a plurality of stores, (Examiner interprets this limitation as a single store throughout this claim, recognizing that while the system can handle multiple analysis’ for stores, the analysis is concerning one store.) receiving, at a server, (Gala 27:19; In some embodiments, the computer clients and/or servers described above take the form of a computing system 700) a store type (Gala 4:25; types of businesses) and historical inventory data, wherein the historical inventory data for each store includes, for each product of products, a corresponding historical inventory amount (Gala 5:65; system can be configured to dynamically determine what item the employee should recount, wherein the determination is based on historical data, such as items that have historically been miscounted.)
receiving, at the server and from a store system corresponding to a first store of the plurality of stores, product data comprising for the each product of the products available to be sold in the first store: 
a product type; 
at least one product location within the first store; and (Gala 2:25; plurality of storage locations at which the first item may be stored)
at least one fixture type for the at least one product location; while an inventory of the first store is being conducted (Gala 6:3; system can be configured to generate a reminder message for the employee to check specific locations within a facility for missing inventory item)
receiving, at the server and from at least one associate device corresponding to the first store, a current inventory count for each product of the products available to be sold within the first store; (Gala 8:20; system may be configured to enable the user to very easily enter counts, such as by simply tapping on a box on a touchscreen device)
identifying, via a processor of the server, (Gala 27:19; In some embodiments, the computer clients and/or servers described above take the form of a computing system 700) a subset of the products to be recounted (Gala 5:65; system can be configured to dynamically determine what item the employee should recount, wherein the determination is based on historical data, such as items that have historically been miscounted.) based on comparing the current inventory count for each product of the plurality of products to: 
the historical inventory amount for the each product corresponding to the first store; and (Gala 17:34; calculate a variance by taking the last physical count's inventory number and subtracting from it any theoretical usage from sales since the last inventory, subtracting estimated loss through waste or theft, and adding or subtracting any other relevant numbers to come up with a projected theoretical current inventory level. This number can then be compared to the actual count from the physical count to determine a variance amount.)
inventory rules defined based on the product type, the store type of the first store, the at least one product location, and the at least one fixture type corresponding to the each product, wherein the inventory rules are used to yield re-count tasks; (Gala 6:3; system can be configured to dynamically determine what item the employee should recount… system can be configured to generate a reminder message for the employee to check specific locations within a facility for missing inventory item)
transmitting, from the server and to a manager device associated with the first store: 
the subset of the products to be recounted; and (Gala 5:60; message to a supervisor or the system can be configured to dynamically instruct the employee to conduct a recount… determine what item the employee should recount)
for each product of the subset of the products, store specific instructions, wherein the store specific instructions are generated based on the product type, the at least one product location, and the at least one fixture type corresponding to the each product, (Gala 25:5; system may be configured to enable specific items or locations)
where the subset of the products to be recounted and their corresponding store specific instructions are transmitted from the manager device to one or more alternative associate device upon the manager device assigning the subset of the products to be recounted to the corresponding one or more alternate associate devices; and (Gala 25:21; inventory system can be configured to enable one or more users to delegate counting to another user. For example, a user access point system can be configured to enable a user to select another user to assign a specific item and/or location to that other user.) 
receiving, from the one or more alternative associate device and in response to transmission of the subset of the products to be recounted and their corresponding store specific instructions, re-count inventory amounts for the subset of the products; (Gala 27:5; count recorded by one of the user access point systems)
generating a finalized inventory based on the current inventory count for each of the products sold within the first store and the re-count inventory amounts for the subset of the products. (Gala 27:5; count recorded by one of the user access point systems can be used to update the countdown indicator of the other user access point system in real time)
Gala does not disclose modifying the inventory rules, via the processor on the server using iterative machine learning, based at least in part on the current inventory counts and the re-count inventory amounts, where the modified inventory rules comprise a set of rules to determine whether to initialize a re-count of a future product sold within the first store at a future time. 
Trivelpiece discloses modifying the inventory rules, via the processor on the server using iterative machine learning, (Trivelpiece ¶0040; learning algorithm(s) is(are) used to model inventory decisions) based at least in part on the current inventory counts and the re-count inventory amounts, (Trivelpiece ¶0040; …based on data analysis (e.g., item identifiers (e.g., UPCs), POS transaction information, display equipment information, and other information) where the modified inventory rules comprise a set of rules to determine whether to initialize a re-count of a future product sold within the first store at a future time. (Trivelpiece ¶0041; machine learning algorithm(s) is(are) also configured to facilitate the detection of item misplacements, potential theft, changes in item characteristics, changes in item packaging, changes in item popularity, and/or patterns thereof.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system in Gala with the known technique of machine learning in Trivelpiece because applying the known technique would have yielded predictable results and resulted in an improved system by allowing more accurate rule-based modifications of an inventory plan, thereby resulting in less human error.

Regarding Claim 5, Gala as modified by Trivelpiece discloses the method of claim 1, wherein the store specific instructions comprise multi-modal instructions, wherein the multi-modal instructions comprise at least two of: images, text, and (Gala Fig. 3A/column 12; recount instruction comprising of images and text)

Regarding Claim 7, Gala as modified by Trivelpiece discloses the method of claim 1, further comprising: 
estimating, via the processor on the server, prior to the transmitting of the subset of the products to be recounted and their store specific instructions and based on the subset of the products to be recounted, a risk of inventory error (Gala 16:25; standard deviation) (Gala 17:61; For example, the anomaly detector 514 may be configured to determine that when there is a variance of over 20%, there is likely an error, and that item should be recounted or recycled.); and (Gala 2:45; an error detector configured to analyze the variance)
in real-time as the re-count inventory amounts are received, updating, via the processor on the server, the risk of inventory error (Gala 16:25; standard deviation) based on the re-count inventory amounts. (Gala 17:61; For example, the anomaly detector 514 may be configured to determine that when there is a variance of over 20%, there is likely an error, and that item should be recounted or recycled.); and (Gala 2:45; an error detector configured to analyze the variance)

Claims 9, 13 and 15 are rejected on the same basis as claims 1, 5 and 7, respectively, with the additional limitations of: a system comprising: a processor; and a computer-readable storage device having instructions stored which, when executed by the processor, cause the processor to perform operations. (Gala 2:50; computer processor and an electronic storage medium.)

Claim 17 is rejected on the same basis as claim 1, respectively, with the additional limitations of: a computer-readable storage device having instructions, which, when executed by a computing device, cause the computing device to perform operations. (Gala 2:50; computer processor and an electronic storage medium.)


Claims 2-3, 10-11 and 18-19  are rejected under 35 U.S.C. 103 as being unpatentable over Gala (Patent No. US 8,965,796 B1) in view of Trivelpiece et al. (Pub. No. US 2019/0080277 A1,) and in further view of Hoopes et al. (Pub. No. US 2008/0120205 A1.)
Regarding Claims 2, 10 and 18, Gala as modified by Trivelpiece discloses the method of claim 1, wherein a re-count of a product can be initiated (Hoopes ¶0054; if the activity code data field indicates "recount," an electronic notification may be sent automatically to warehouse operations specialist 166 requesting a recount of the specified inventory item.) based on at least one of: 
a difference between the current inventory count and the historical inventory amount for the each product at the first store exceeding a second pre-defined threshold. (Gala 17:34; calculate a variance by taking the last physical count's inventory number and subtracting from it any theoretical usage from sales since the last inventory, subtracting estimated loss through waste or theft, and adding or subtracting any other relevant numbers to come up with a projected theoretical current inventory level. This number can then be compared to the actual count from the physical count to determine a variance amount.)
Trivelpiece does not, but Hoopes does, disclose wherein a re-count of a product can be initiated base on at least one of: a difference between the current inventory count and the historical inventory amount for the each product for each store of the plurality of stores exceeding a first pre-defined threshold. (Hoopes ¶0038; If a discrepancy exists, e.g., the actual inventory quantity is either more or less than the expected quantity or outside the acceptable range of values, the discrepancy may be reported to inventory computing system 110 (step 420).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gala with Hoopes in order to compare historical and current inventory levels across multiple store locations to determine statistical variances (Hoopes ¶0058,) with the motivation of employing the inventory system across multiple stores.
Hoopes discloses identifying products within the store which need to be recounted (Hoopes ¶0054; if the activity code data field indicates "recount," an electronic notification may be sent automatically to warehouse operations specialist 166 requesting a recount of the specified inventory item) by comparing the current inventory count for each product to: the historical inventory  (Hoopes ¶0015; inventory computing system 110 may be a computer configured to receive and process current and historical information associated with an inventory, such as inventory discrepancies) amounts for the each product for each store of the plurality of stores. (Hoopes ¶0058; disclosed embodiments may be used within a business entity or among multiple business entities) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gala with Hoopes in order to compare historical and current inventory levels across multiple store locations to (Hoopes ¶0058,) with the motivation of employing the inventory system across multiple stores.

Regarding Claims 3, 11 and 19, Gala as modified by Trivelpiece and Hoopes discloses the method of claim 2, wherein the first pre-defined threshold and the second pre-defined threshold (Gala 16:25; to set one or more thresholds based on those values) are based on a value of inventoried product available. (Gala 23:50; threshold is set to be more tolerate of differences when the item is a lower value item or not as important as other items. When an item is a more valuable item, the threshold level may be set lower, meaning the actual count needs to get closer to the projected theoretical count before the visual indicator can switch to a positive state.)

Claims 4, 6, 12, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gala (Patent No. US 8,965,796 B1) in view of Trivelpiece et al. (Pub. No. US 2019/0080277 A1) and in further view of Borom (Pub. No. US 2009/0210325 A1) and Ball (Pub. No. US 2010/0131333 A1.)
Regarding Claim 4, Gala as modified by Trivelpiece discloses the method of claim 1, but not wherein the at least one fixture type comprises one of a stackbase, an endcap, a sidecounter. 
Borom discloses wherein the at least one fixture type comprises one of a stackbase, an endcap, a sidecounter. (Borom ¶0022; fixtures 410-414 may be shelves, end caps, gondolas or other structures designed to store and display products.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gala and Trivelpiece with Borom in order to specify which location of the store to recount by types of product displays (Borom ¶0022,) with the motivation of conducting recounts in specific areas of the store that need attention to minimize recount time.
Gala as modified by Trivelpiece and Borom does not disclose wherein the at least one product location comprises one of an aisle number, a department area, and a room type.
Ball discloses wherein the at least one product location comprises one of an aisle number, a department area, and a room type. (Ball ¶0083 discloses characterizing product locations in aisle numbers, departments, and room types.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gala with Ball in order to provide instructions for recounting inventory that include instructions to travel to a (Ball ¶0083,) with the motivation of conducting recounts in specific areas of the store that need attention to minimize recount time.

Regarding Claim 6, Gala as modified by Trivelpiece discloses the method of claim 1, but not wherein the store type is one of a plurality of types of stores, each type of store having defined predefined departments associated with product locations.
Ball discloses wherein the type of store is one of a plurality of types of stores, each type of store having defined predefined departments associated with product locations. (Ball ¶0083 discloses characterizing product locations in aisle numbers, departments, and room types.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gala with Ball in order to provide instructions for recounting inventory that include instructions to travel to a specific part of the store (Ball ¶0083,) with the motivation of conducting recounts in specific areas of the store that need attention to minimize recount time.

Claims 12 and 14 are rejected on the same basis as claims 4 and 6, respectively, with the additional limitations of a system comprising: a processor; and a computer-readable storage device having instructions stored which, when (Gala 2:50; computer processor and an electronic storage medium.)

Claim 20 is rejected on the same basis as claim 4, with the additional limitations of a computer-readable storage device having instructions, which, when executed by a computing device, cause the computing device to perform operations. (Gala 2:50; computer processor and an electronic storage medium.)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Albrecht et al. (Pub. No. US 2016/0250723 A1.) Albrecht discloses multi-modal instructions that include image, text and video formats.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is 571-272-3662.  The examiner can normally be reached Monday through Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached at 571-270-3923.  The fax number for the organization where this application or proceeding is assigned is 571-273-5266.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free.) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/ANT/          Examiner, Art Unit 3687                                                                                                                                                                                            
	
	
	/MEHMET YESILDAG/          Primary Examiner, Art Unit 3624